Citation Nr: 9912788	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-13 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
post-operative lumbar laminectomy for degenerative disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied a rating in 
excess of 10 percent for the veteran's service-connected for 
post-operative lumbar laminectomy for degenerative disease of 
the lumbar spine.  In a rating decision dated in April 1997, 
the RO increased the evaluation for the low back disability 
to 20 percent, effective from February 1, 1994.  This case 
was remanded by the Board to the RO for additional 
development in October 1997, and has been returned to the 
Board for appellate review.

A rating decision dated in April 1997 continued a 
noncompensable evaluation for urticaria.  The veteran was 
notified of this decision in June 1997.  He submitted a 
notice of disagreement in August 1997.  A statement of the 
case was issued in August 1998.  The claims folder does not 
contain a substantive appeal to the April 1997 decision 
concerning urticaria.  Accordingly, the issue of entitlement 
to a compensable evaluation for urticaria is not currently 
before the Board.  

In June 1997, the RO notified the veteran that it proposed 
reducing the evaluation for hypertension from 10 percent to 
noncompensable.  On August 13, 1997, the veteran submitted 
correspondence opposing the proposed reduction.  This 
correspondence does not conform to the requirements of a 
notice of disagreement as it pre-dates the August 23, 1997 
rating decision that reduced the evaluation for hypertension 
to noncompensable.  The RO notified the veteran of this by 
letter in August 1998, and the veteran failed to respond.  
The claims folder does not contain a timely notice of 
disagreement or substantive appeal to the August 1997 rating 
decision.  Accordingly, the issue of whether the reduction in 
the evaluation for hypertension was proper, is not before the 
Board. 

In October 1998, the veteran notified VA that he was moving 
his residence to Cusseta, Alabama.  The claims folder was 
subsequently transferred to the jurisdiction of the RO in 
Montgomery, Alabama.


FINDING OF FACT

The veteran's service-connected post-operative lumbar 
laminectomy for degenerative disease of the lumbar spine is 
not manifested by more than moderate intervertebral disc 
syndrome, with recurring attacks and intermittent relief, 
but, when considering pain, it is productive of severe 
limitation of motion of the lumbar spine. 


CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for post-
operative lumbar laminectomy for degenerative disease of the 
lumbar spine have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that the current 20 percent 
evaluation for post-operative lumbar laminectomy for 
degenerative disease of the lumbar spine does not accurately 
reflect the severity of his disability.  He maintains that he 
has had "problems with his back, neck, hands and feet," and 
that the back surgery has not alleviated these symptoms.  He 
states that his problems include pain in the lower back, 
radiating down his left leg, numbness in the hands and feet, 
and pain and numbness in the neck with associated headaches.

Service connection for degenerative disease of the lumbar 
spine was granted by the RO in June 1991, and a 10 percent 
evaluation was assigned, effective March 1991.  This decision 
was based on a June 1991 VA examination report that noted a 
diagnosis of degenerative disc disease, with slight 
limitation of motion of the lumbar spine.  

Private treatment records from November 1993 noted an 
impression of left paramedian disc herniation L3-4, 
degenerative disc disease at L3 through S1, annular bulging 
at L4-5 and L5-S1, and mild lumbar spondylosis.  The veteran 
underwent a lumbar laminectomy of L3-4 in December 1993.  In 
January 1994, the veteran was reportedly "doing very nicely 
. . . his examination today is normal."  Based on this 
evidence, the RO, in March 1994, assigned a temporary total 
(100 percent) evaluation under 38 C.F.R. § 4.30, for the 
period from December 15, 1993, to the end of January 1994.  
The evaluation was returned to 10 percent, effective February 
1994.  In addition, the RO re-characterized the veteran's 
disability as post-operative lumbar laminectomy for 
degenerative disease of the lumbar spine.

The veteran, in his May 1994 notice of disagreement, 
explicitly stated that he disagreed with the RO's action in 
returning his disability "to the previously determined 20 
percent [sic] service connected."  While the rating was in 
fact returned to 10 percent, not 20 percent, the Board 
construes the veteran's statement as constituting 
disagreement with the rating assigned effective February 
1994, but not with any rating in effect prior to that date.   

A VA general medical examination report dated in June 1995 
noted that flexion of the veteran's lumbar spine was to 70 
degrees, extension was to 10 degrees, lateral flexion was to 
30 degrees bilaterally, and rotation was to 35 degrees 
bilaterally.  A VA orthopedic examination that same month 
noted that the veteran reported that he had initially 
received significant relief from his lumbar surgery, but that 
recently he had begun to suffer from chronic pain, primarily 
in the back, but also radiating down the left lower extremity 
to the hip and down to the level of the knee.  He complained 
further that he often was unable to obtain relief "no matter 
what position he is in."  The examiner noted that the 
veteran walked with a normal gait, and he was able to dress 
and undress without difficulty.  There was no tenderness to 
palpation over the spine.  Flexion was to 100 degrees, 
extension was to 25 degrees, lateral rotation was to 50 
degrees bilaterally, and lateral flexion was to 45 degrees 
bilaterally.  None of these motions caused pain or 
radiculopathy.  

The veteran was able to walk on his heels and toes, there was 
normal dermatome sensation distribution, and deep tendon 
reflexes were +2 at the patella, and +1 at the Achilles 
tendons bilaterally.   The examiner wrote that the veteran 
had "+2 dorsalis pedis, +1 posterior tibial pulse 
bilaterally," and muscle tone was 5/5 in all muscle groups, 
except the "knee extensors and dorsiflexion of the foot," 
which were 4/5 when compared to the other side.  Straight leg 
raise testing was noted to be negative on the right, and 
positive on the left at 30 degrees "which recreates the pain 
in the left hip to the mid thigh."  

X-rays of the lumbar spine did not show evidence of continued 
degenerative disc and joint disease.  The examiner's 
diagnosis was status post laminectomy L3, L4 level for 
herniated nucleus pulposus, now with residual muscle weakness 
in the L4 nerve root distribution, with mild radiculopathy in 
the left lower extremity, secondary to mild nerve root 
impingement.  

Private treatment records from October 1993 to March 1996, 
noted that, in October 1995, the veteran "jerked his back," 
while sitting in a chair at work.  This resulted in decreased 
sensation in the left leg and pain in the left lower back.  
Deep tendon reflexes were 2+ and equal, straight leg raise 
testing was negative, and there was tenderness in the left 
sacroiliac joint.  The assessment was left sacroiliitis.  A 
March 1996 addendum to an October 1995 Magnetic Resonance 
Imaging (MRI) scan of the spine corrected the original report 
to say "evidence of disc degeneration involving the lower 
three levels of the lumbar spine," rather than "no evidence 
of disc degeneration."  

Another VA examination report, dated in July 1996, noted 
tenderness to palpation with spasm on the left paravertebral 
muscle area, "from about L2 through L5."  Tenderness was 
also present "at the sciatic notch on the left, but not 
along the course of the sciatic nerve."  Flexion of the back 
was to 85 degrees, extension was to 20 degrees, and lateral 
flexion was to 25 degrees bilaterally.  The examiner 
commented that there was "probably" objective evidence of 
pain on motion.  Straight leg raise testing was limited to 50 
degrees on the left, and 75 degrees on the right.  The 
examiner stated that there was no ankle reflex on the right, 
while the left ankle reflex was present.

X-rays of the spine revealed "mild degenerative changes," 
in the thoracic spine, with "mild degenerative change in the 
lumbar spine with degenerative disc disease at L5-S1."  The 
diagnoses were post operative herniated nucleus pulposus L3/4 
with residuals, degenerative disc disease at L5-S1, and 
degenerative arthritic changes at (illegible) back 
lumbosacral spine with spurring.  The examiner commented that 
the veteran complained of pain throughout the entire back, 
particularly with sitting and standing.  

Based on these findings, the RO, in April 1997, increased the 
evaluation for post-operative lumbar laminectomy for 
degenerative disease of the lumbar spine, from 10 to 20 
percent, effective February 1994.  Following an October 1997 
remand by the Board, the veteran underwent nerve conduction 
studies in June 1998.  The examiner stated that 
electromyography of the paralumbars was normal.  Another VA 
examination of the spine was conducted in June 1998.  The 
veteran complained of constant low back pain with stiffness, 
and pain radiating into the lower extremities, exacerbated by 
prolonged sitting or standing, and alleviated by rest or 
anti-inflammatory over-the-counter medication.  He reported 
flare-ups occurring four to five times a month, lasting for 
one day.  The examiner stated that the veteran was unable to 
lift objects.  

Flexion was to 60 degrees, with pain from 10 to 40 degrees, 
extension was to 20 degrees, lateral flexion was to 25 
degrees bilaterally, with pain noted at 20 degrees on the 
right, and rotation was to 25 degrees, bilaterally.  There 
was no muscle spasm, tenderness or weakness.  The diagnosis 
was chronic low back pain secondary to mild posterior central 
disk bulging at L4-5 and posterior central spur, encroachment 
of the left neural foramina.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

Post-operative lumbar laminectomy for degenerative disease of 
the lumbar spine, has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293.  Under this DC, a 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  A 
20 percent evaluation is warranted for moderate 
intervertebral disc syndrome, with recurring attacks.  
Following a careful review of all the evidence, the Board 
finds that the evidence indicates that the disability picture 
of post-operative lumbar laminectomy for degenerative disease 
of the lumbar spine, more nearly approximates moderate 
intervertebral disc syndrome, with recurring attacks, than it 
approximates severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  

The Board notes that the veteran's lumbar disability has been 
described as mild or moderate, but that none of the numerous 
medical examination reports, nor the treatment records, used 
the term severe.  The veteran has complained of chronic pain 
and an inability to obtain relief but reports of clinical 
evaluations in recent years show that he was observed to be 
able to robe and disrobe without difficulty and his gait was 
normal.  Furthermore, he reported at the most recent 
examination that his symptoms are relieved by rest or over-
the-counter drugs.  While the veteran complains of flare-ups 
occurring four to five times a month, such complaints are 
consistent with moderate intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
under the criteria found in DC 5293.  However, this does not 
end the Board's inquiry as the question remains whether the 
veteran has limitation of motion of the lumbar spine to a 
degree that would support a rating in excess of 20 percent.

Under 38 C.F.R. § 4.71a, DC 5292, 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine, and a 20 percent evaluation is warranted for moderate 
limitation of motion.  A VA examination in July 1996 revealed 
tenderness to palpation with spasm on the left paravertebral 
muscle area, from about L2 through L5, and range of motion of 
the lumbar spine at that time was as follows: flexion to 85 
degrees; extension to 20 degrees; and lateral flexion to 25 
degrees, bilaterally.  These findings are consistent with 
only slight limitation of motion.  Pursuant to the Board's 
Remand during this appeal, the veteran underwent another VA 
compensation examination in June 1998, which revealed range 
of motion of the lumbar spine as follows: flexion to 60 
degrees; extension to 20 degrees; lateral flexion to 25 
degrees, bilaterally; and rotation to 25 degrees, 
bilaterally.  While this examination indicated addition 
functional impairment, there was no muscle spasm, tenderness 
or weakness noted, and the degree of limitation of motion was 
no more than moderate.  However, the latter examiner also 
noted that the veteran had pain upon flexion beginning at 10 
degrees and upon lateral bending on the right at 20 degrees.  
The Board finds that, when pain is considered, the veteran 
has severe limitation of motion of the lumbar spine.  38 
C.F.R. §§ 4.40, 4.45 4.71a, Code 5292 (1998); DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).   Accordingly, the 
schedular criteria for a 40 percent rating is warranted.  Id.  

The 40 percent rating is the maximum evaluation allowed under 
Code 5292 (or Code 5295 for lumbosacral strain).  There is no 
medical evidence of ankylosis or complete immobility of the 
lumbar spine, even with consideration of symptoms such as 
pain, to support a 50 percent rating under 38 C.F.R. § 4.71a, 
Code 5289.  As the medical evidence shows no more than 
moderate intervertebral syndrome, a rating in excess of 40 
percent under code 5293 is not warranted.







ORDER

Entitlement to a 40 percent rating for post-operative lumbar 
laminectomy for degenerative disease of the lumbar spine is 
granted.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

